Matter of Cowan v Annucci (2019 NY Slip Op 03967)





Matter of Cowan v Annucci


2019 NY Slip Op 03967


Decided on May 22, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
LINDA CHRISTOPHER, JJ.


2017-01197
 (Index No. 2645/16)

[*1]In the Matter of Ricky Cowan, appellant, 
vAnthony Annucci, etc., et al., respondents.


Del Atwell, East Hampton, NY, for appellant.
Letitia James, Attorney General, New York, NY (Anisha S. Dasgupta and David Lawrence III of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Maria G. Rosa, J.), dated December 20, 2016. The judgment, after a hearing, denied the petition.
ORDERED that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court's determination that the Department of Corrections and Community Supervision properly declined to credit the petitioner with 100 days of jail time the petitioner served in the Nassau County Correctional Center with respect to two convictions rendered against him in August 2014. Contrary to the petitioner's contentions, those 100 days of jail time had already been credited toward a period of postrelease supervision that had been imposed against the petitioner in connection with a 2008 conviction (see Penal Law § 70.30[3]; Matter of Parker v Annucci, 130 AD3d 1115, 1116).
The petitioner's remaining contentions are without merit.
AUSTIN, J.P., HINDS-RADIX, MALTESE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court